

	

		II

		109th CONGRESS

		1st Session

		S. 162

		IN THE SENATE OF THE UNITED STATES

		

			January 25, 2005

			Mr. Rockefeller

			 introduced the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend chapter 99 of the Internal Revenue Code of 1986

		  to clarify that certain coal industry health benefits may not be modified or

		  terminated.

	

	

		1.Protection of Coal Industry

			 Health Benefits

			Section 9711(g)

			 of the Internal Revenue Code of 1986 (relating to rules applicable to this part

			 and part II) is amended by adding at the end the following new

			 paragraph:

				

					(3)Prohibition on

				termination and modification of benefitsExcept as provided in

				subsection (d), the benefits required to be provided by a last signatory

				operator under this chapter may not be terminated or modified by any court in a

				proceeding under title 11 of the United States Code or by agreement at any time

				when such operator is participating in such a proceeding.

					.

			

